DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 15 recites “transmission of data”.  It should be corrected as - - the transmission of data - -.  
Appropriate correction is required.
Response to Argument
Applicant's arguments, filed 11/10/202, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 3 and 13-17 have been canceled.
Claims 1-2, 4-12 and 18-23 are pending.
Applicant, on page 7 of the remark, argues that claim 18 has been amended to recite "wherein the first signal is sent based on one or more network parameters." While independent Claim 1 and 18 each contain distinct patentable features, amended claim 18 contains language similar to discussed above with respect to amended independent Claim 1. Thus, Applicant respectfully asserts that independent Claim 18 is patentable for at least the reasons discussed with referenced to Claim 1 above. However, the Examiner respectfully disagrees.
Liu et al. disclose in at least paragraph 67 that the base station may sense an energy level of one or more channels and compare the sensed energy level to an energy level threshold to determine whether the channel is available. The base station may perform the LBT procedure and initiate communications with the UE in response to successfully performing the LBT procedure (i.e., that the sensed channel is available).  In this case, the Examiner broadly and reasonably interprets one or more network parameter is an energy level of one or more channels.  So that the base station sends the communications to the UE based on one or more network parameter or an energy level of one or more channels.  For that reasons, the Examiner contends that the combination of references shows all limitations in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 12, 18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 20200084759) in view of Zhang et al. (U.S. 20190174383) and further in view of Van Bosch et al. (U.S. 20100165899).
For claim 1, Liu et al. disclose a system for performing secondary operations during data communications over a shared medium, the system comprising: a memory; an antenna; a transceiver; a hardware processor configured to: 
transmit data over a primary channel (at least [0005].  The base station may transmit to the UE a first downlink burst using a first channel and a first frame period.); 
interrupt transmission of data over the primary channel in response to a trigger event (at least [0005].   The base station may detect interference with the first downlink burst, wherein the first downlink burst using a first channel and a first frame period.); and 
perform a secondary operation over the primary channel in response to the trigger event (at least [0007].   If the base station detects interference, to mitigate the interference and/or to avoid further interference, the base station may transmit to the UE an instruction to switch to a second channel and a second frame period, where the second channel may be selected from the set of one or more available channels.  Additionally or alternatively, the base station may, upon detecting interference, signal to the UE an indication of a frequency hopping pattern. The frequency hopping pattern may instruct the UE to switch between one or more channels for subsequent transmissions using the indicated frequency hopping pattern, where the subsequent transmissions may include a retransmission of the first downlink burst and/or transmissions of further downlink information.); 
determine a secondary channel based on the performance of the secondary operation (at least [0007].   If the base station detects interference, to mitigate the interference and/or to avoid further interference, the base station may transmit to the UE an instruction to switch to a second channel and a second frame period, where the second channel may be selected from the set of one or more available channels.  Additionally or alternatively, the base station may, upon detecting interference, signal to the UE an indication of a frequency hopping pattern. The frequency hopping pattern may instruct the UE to switch between one or more channels for subsequent transmissions using the indicated frequency hopping pattern, where the subsequent transmissions may include a retransmission of the first downlink burst and/or transmissions of further downlink information.); and 
shift transmission of data to the secondary channel when there is interference in the primary channel ((at least [0007].   If the base station detects interference, to mitigate the interference and/or to avoid further interference, the base station may transmit to the UE an instruction to switch to a second channel and a second frame period, where the second channel may be selected from the set of one or more available channels.  Additionally or alternatively, the base station may, upon detecting interference, signal to the UE an indication of a frequency hopping pattern. The frequency hopping pattern may instruct the UE to switch between one or more channels for subsequent transmissions using the indicated frequency hopping pattern, where the subsequent transmissions may include a retransmission of the first downlink burst and/or transmissions of further downlink information.) However, Liu et al. do not disclose to pause transmission of data; and wherein the trigger event is programable based on one or more network parameters.
	In the same field of endeavor, Zhang et al. disclose to pause transmission of data over the primary channel (at least [0007]-[0010].  After the AP and the STA are successfully connected, the AP performs quality detection on the operating channel (a first channel), and then determines, based on the quality detection result, whether the operating channel needs to be switched.  After the determining, by the AP, a target channel based on the second quality detection result and before the sending, by the AP, a notification message to instruct the STA to perform operating channel switching, suspending, by the AP, sending of data to the STA.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Zhang et al. for purpose of ensuring that operating channel switching is completed without interrupting a data link layer connection between the AP and the STA.
	In the same field of endeavor, Van Bosch et al. disclose wherein the trigger event is programable based on one or more network parameters (at least [0015] and [0019].  There is a client device comprising a network access device (NAD), a programmable timer, and a controller. The network access device receives messages over a communication channel and has a powered state and a power-off state. The programmable timer operates the network access device in a powered state. The controller is in communication with the programmable timer and is capable of providing a time period for operating the network access device in the powered state. The controller determines the time period based on a discontinuous reception parameter obtained from the network access device.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Van Bosch et al. for purpose of controlling the power within the device based on a discontinuous reception (DRX) parameter obtained from a wireless network.
For claim 2, the combination of Liu et al. and Zhang et al. disclose the system of claim 1.  Liu et al. disclose wherein the transmission is interrupted even if it results in loss of data (at least [0193].   The UE 115-a may identify interference associated with the first downlink burst. In some cases, the UE 115-a may determine that at least a portion of the first downlink burst was not successfully received.) 
For claim 4, the combination of Liu et al., Zhang et al. and Van Bosch et al. disclose the system of claim 1.  Van Bosch et al. disclose wherein the trigger event comprises a lapsed timeout period ([0048].   The programmable timer 48 will wait for the expiration of the time period that was determined by the controller 42.)
For claim 8, the combination of Liu et al., Zhang et al. and Van Bosch et al. disclose the system of claim 1.  Liu et al. disclose the wherein the hardware processor is configured to detect interference on the primary channel and wherein the trigger event comprises the detected interference exceeding a threshold value (at least [0042].  The interference indication includes an indication of a SINR at the UE and detecting the interference may be based on the SINR exceeding a SINR threshold.)
For claim 9, the combination of Liu et al., Zhang et al. and Van Bosch et al. disclose the system of claim 1.  Liu et al. disclose the trigger event comprises receiving, via the transceiver, a flagged data packet (at least [0007].   The base station may transmit to the UE an instruction to switch to a second channel and a second frame period, where the second channel may be selected from the set of one or more available channels. The base station may further transmit to the UE a second downlink burst from the base station using the second channel and the second frame period. In some cases, the second downlink burst may include a retransmission of some or all of the first downlink burst that may have encountered interference. Additionally or alternatively, the base station may, upon detecting interference, signal to the UE an indication of a frequency hopping pattern. The frequency hopping pattern may instruct the UE to switch between one or more channels for subsequent transmissions using the indicated frequency hopping pattern, where the subsequent transmissions may include a retransmission of the first downlink burst and/or transmissions of further downlink information.)
For claim 12, the combination of Liu et al., Zhang et al. and Van Bosch et al. disclose the system of claim 1.  Liu et al. disclose the hardware processor is configured to select the primary channel from a plurality of channels based on a state of the at least one of the plurality of channels (at least [0189]-[0191].  The base station 105-a may transmit to the UE 115-a, and the UE 115-a may receive from the base station 105-a, an indication of a set of one or more available channels (e.g., a set of whitelisted channels).   The base station 105-a and/or the UE 115-a may search through potential radio frequency spectrum bands to identify channels that are unused and may have compiled the unused channels 608 to maintain a list of the set of the available channels that may be free from interference.  The base station 105-a may perform a LBT procedure prior to transmitting a first downlink burst (e.g., at 715). In some cases, the LBT procedure may be a one-shot LBT procedure (e.g., a 25 us LBT procedure).  The base station 105-a may transmit to the UE 115-a, and the UE 115-a may receive from the base station 105-a, a first downlink burst using a first channel and a first frame period.) 
For claim 18, Liu et al. disclose a method of performing secondary operations during data communications over a shared medium, the method comprising: 
receiving a first signal over a primary channel, where the first signal is sent based on one ore more network parameters (at least [0067] and [0124].   In a shared or unlicensed radio frequency spectrum, a wireless device, such as base station or a user equipment (UE), may utilize a listen-before-talk (LBT) procedure to contend for access to the transmission medium in order to transmit. To perform the LBT procedure, the base station may sense an energy level of one or more channels and compare the sensed energy level to an energy level threshold to determine whether the channel is available. The base station may perform the LBT procedure and initiate communications with the UE in response to successfully performing the LBT procedure (i.e., that the sensed channel is available).  In this case, the Examiner broadly and reasonably interprets one or more network parameter is an energy level of one or more channels.  So that the base station sends the communications to the UE based on one or more network parameter or an energy level of one or more channels.); 
staying idle in the primary channel for a first time in response to the first signal (at least [0067] and [0124].   If the transmission medium is busy, the contending device may back off); and 
performing an operation comprising: sensing availability for spectrum (at least [0067].   If the transmission medium is busy, the contending device may back off and try again later. If the channel is clear, the wireless device may reserve the transmission medium and begin transmitting.), or transmitting data without the loss of network throughput over a secondary channel in a wireless communications system using a medium access protocol, wherein the medium access protocol comprises a non-transmitting state of the wireless communication system during which one or more nodes are otherwise to be silent in the primary channel.  However, Liu et al. do not disclose to pause transmission of data.
	In the same field of endeavor, Zhang et al. disclose to pause transmission of data over the primary channel (at least [0007]-[0010].  After the AP and the STA are successfully connected, the AP performs quality detection on the operating channel (a first channel), and then determines, based on the quality detection result, whether the operating channel needs to be switched.  After the determining, by the AP, a target channel based on the second quality detection result and before the sending, by the AP, a notification message to instruct the STA to perform operating channel switching, suspending, by the AP, sending of data to the STA.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Zhang et al. for purpose of ensuring that operating channel switching is completed without interrupting a data link layer connection between the AP and the STA.
For claim 22, the combination of Liu et al. and Zhang et al. disclose the system of claim 18.  Liu et al. disclose the first signal is received after a detected interference on the primary channel exceeding a threshold value (at least [0067] and [0165].  To perform the LBT procedure, the base station may sense an energy level of one or more channels and compare the sensed energy level to an energy level threshold to determine whether the channel is available.   The base station 105 and/or the UE 115 may maintain a set of whitelisted channels (available) that may be used if interference is detected.)
For claim 23, the combination of Liu et al. and Zhang et al. disclose the system of claim 18.  Liu et al. disclose the wherein the first signal comprises a flagged data packet (at least [0191].   The base station 105-a may transmit to the UE 115-a, and the UE 115-a may receive from the base station 105-a, a first downlink burst using a first channel and a first frame period. In some cases, the first downlink burst may include IMR. In some cases, the IMR may include a ZP CSI-RS.) 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Zhang et al. (U.S. 20190174383) and further in view of Van Bosch et al. (U.S. 20100165899) and further in view of Lewis et al. (U.S. 20040146022).
For claim 5, the combination of Liu et al., Zhang et al. and Van Bosch et al. do not disclose the system of claim 4, the lapsed timeout period comprises 100 milliseconds
In the same field of endeavor, Lewis et al. disclose wherein the lapsed timeout period comprises 100 milliseconds (at least [0022].   The central control unit then leaves the first channel as soon as the first channel switch beacon is transmitted. The data traffic is subsequently resumed on the second channel as soon as the central control unit has had a chance to switch to the second channel, which will be a very brief interval. When a beacon transmission interval has passed since the last beacon was transmitted on the first channel, e.g. typically 100 ms, the central control unit switches back to the first channel and sends a second channel switch message, thus encouraging devices that hear the channel switch message to change to the second channel.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Lewis et al. for purpose of limiting the disruption in the data traffic caused by channel switching in response to detection of radar signals or interference on a channel.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Zhang et al. (U.S. 20190174383) and further in view of Van Bosch et al. (U.S. 20100165899) and further in view of Morinaga et al. (U.S. 20070177520).
For claim 6, the combination of Liu et al., Zhang et al. and Van Bosch et al. do not disclose the system of claim 4, wherein the one or more hardware processors are configured to: identify a network density around the transceiver; and update the lapsed time period based on the network density. 
In the same field of endeavor, Morinaga et al. disclose wherein the one or more hardware processors are configured to: identify a network density around the transceiver; and update the lapsed time period based on the network density (at least [0012].   There is provided a traffic load density measuring method using a transmitter connected to a communication network for transmitting a packet, and a receiver for receiving the packet via the communication network, in which a packet for load density detection is transmitted and received to measure a traffic load density within a predetermined transmission interval, wherein the transmitter changes a transmission interval of the packet for load density detection, and transmits the packet with adding transmission information capable of specifying a transmission time, a transmission interval, and a transmission number of the packet for load density detection to the packet for load density detection, and the receiver receives the packet for load density detection, extracts the transmission information from the packet for load density detection being received, and measures the traffic load density within the predetermined transmission interval based on the extracted transmission information, and a delay or a lost status of the packet for load density detection.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Lewis et al. for purpose of improving the measurement accuracy of traffic load density.
For claim 7, the combination of Liu et al., Zhang et al., Van Bosch et al. and Morinaga et al. disclose the system of claim 6.  Furthermore, Morinaga et al. disclose wherein to update the trigger event, the hardware processor is configured to increase the lapsed timeout period if the network density meets a threshold value (at least [0012].   There is provided a traffic load density measuring method using a transmitter connected to a communication network for transmitting a packet, and a receiver for receiving the packet via the communication network, in which a packet for load density detection is transmitted and received to measure a traffic load density within a predetermined transmission interval, wherein the transmitter changes a transmission interval of the packet for load density detection, and transmits the packet with adding transmission information capable of specifying a transmission time, a transmission interval, and a transmission number of the packet for load density detection to the packet for load density detection, and the receiver receives the packet for load density detection, extracts the transmission information from the packet for load density detection being received, and measures the traffic load density within the predetermined transmission interval based on the extracted transmission information, and a delay or a lost status of the packet for load density detection.)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Zhang et al. (U.S. 20190174383) and further in view of Van Bosch et al. (U.S. 20100165899) and further in view of McHenry et al. (U.S. 20100075704) and further in view of Nayak et al. (U.S. 20210153089).
For claim 10, the combination of Liu et al., Zhang et al. and Van Bosch et al. do not disclose the system of claim 1, wherein the secondary operation comprises multiple dynamic spectrum access operations and wherein the hardware processor is configured to stop performing the secondary operation after a lapsed time period. 
In the same field of endeavor, McHenry et al. disclose the secondary operation comprises multiple dynamic spectrum access operations (at least [0010].  determining a first channelization of a first region of spectrum, classifying each of a plurality of channels defined by the first channelization according to whether the channel is available for use by the device, verifying that each of the plurality of channels classified as available for use by the device is not prohibited by a spectrum use policy, communicating with a cooperative device on a first of the plurality of channels identified as available for use by the device, monitoring a second region of spectrum for non-cooperative use, upon detecting non-cooperative use of the second region of spectrum, re-classifying at least one of the plurality of channels as no longer available for use by the device, and upon determining that the detected non-cooperative use is in a region of spectrum identified by the device as being likely to experience interference from the communication with the cooperative device, ceasing communication on the first channel, and establishing communication with the cooperative dynamic spectrum access-enabled device on a second of the plurality of channels identified as available for use, where the second of the plurality of channels has not been re-classified as no longer available for use by the device.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by McHenry et al. for purpose of avoiding or reducing interference with other devices.
In the same field of endeavor, Nayak et al. disclose to stop performing the secondary operation after a lapsed time period (at least [0043].  After the predetermined number of scans and/or predetermined amount of time elapses without connecting mobile computing device 210 to the access point, the herein-described out of service recovery algorithm(s) can stop scanning the access point using the particular frequency and select another frequency and another related scanning rate from scanning profile 250 to continue scanning access points.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Nayak et al. for purpose of decreasing scanning rates as the mobile computing device has a higher temperature based on an observation that the mobile computing device will use power and thereby increase device temperature, if the mobile computing device scans more frequently and/or for longer periods of time.
For claim 11, the combination Liu et al., Zhang et al., Van Bosch et al., Nayak et al. and McHenry et al. disclose system of claim 10.  Furthermore, McHenry et al. disclose wherein the multiple DSA operations comprises at least one of: sensing a state of the secondary channel, storing the sensed state into the memory, or transmitting a stored state of one or more channels (at least abstract.  . A DSA-enabled device may sense spectrum use in a region and, based on the detected spectrum use, select one or more communication channels for use.)
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Zhang et al. (U.S. 20190174383) and further in view of Van Bosch et al. (U.S. 20100165899) and further in view of Andreoli-Fang et al. (U.S. 20160337094).
For claim 19, the combination of Liu et al., Zhang et al. and Van Bosch et al. do not disclose the method of claim 18, wherein the primary channel stays idle even if staying idle results in loss of data.
	In the same field of endeavor, Andreoli-Fang et al. disclose wherein the primary channel stays idle even if staying idle results in loss of data (at least [0030] and [0045].  The eNodeB 111 performs its LBT operation and determines that the channel is not clear. Then, the UE 112's timer expires and it drops the UL data.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Andreoli-Fang et al. for purpose of decreasing the ability of user equipment ("UEs", such as cellphones and other mobile devices) to make uplink (UL) transmissions.
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Zhang et al. (U.S. 20190174383) and further in view of Van Bosch et al. (U.S. 20100165899) and further in view of Kotecha et al. (U.S. 20140066050).
For claim 20, the combination of Liu et al., Zhang et al. and Van Bosch et al. do not disclose the method of claim 18, wherein the network parameters comprise a network density associated with the wireless communication system.
	In the same field of endeavor, Kotecha et al. disclose the network parameters comprise a network density associated with the wireless communication system (at least [0012]-[0013].  Tim's smart phone sends a connection request to the base station. The connection request includes a request to connect to the base station using the 700 MHz frequency band. The base station receives the request from Tim's smart phone. The base station may determine that the 700 MHz frequency band has no available capacity and cannot admit Tim's smart phone to the 700 MHz frequency band. The base station may determine that since Tim's smart phone is multi-band capable, the base station can connect Tim's smart phone to the network by using the AWS frequency band. Thus, Tim's smart phone is connected to the network by using the AWS frequency band.  The frequency band may have a finite capacity that allows a maximum number of user devices to use the frequency band to communicate via the network.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by Kotecha et al. for purpose of connect the user device to the network using the second frequency band rather than the first frequency band.
6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2020084759) in view of Zhang et al. (U.S. 20190174383) and further in view of Van Bosch et al. (U.S. 20100165899) and further in view of Kotecha et al. (U.S. 20140066050) and further in view of SCHELSTRAETE et al. (U.S. 20210028962).
For claim 21, the combination of Liu et al., Zhang et al., Van Bosch et al. and Kotecha et al. do not disclose the first signal is received after a lapsed timeout period associated with the network density.
	In the same field of endeavor, SCHELSTRAETE et al. disclose the first signal is sent based on a network density associated with the wireless communication system (at least [0113].  the NAV 524 provides a virtual carrier-sensing mechanism to control network access by signaling stations on the network that the channel is unavailable or busy for a specified contention period.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al. as taught by SCHELSTRAETE et al. for purpose of indicating on how long it must defer from accessing the medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/05/2022